Bridges, J.
(concurring) — This case has given me no little trouble because of two conflicting ideas; first, that if the legislature intended by § 1119, Rem. Code (P. C. §9737), to give the lien therein mentioned to one performing labor in the felling of timber and converting it into logs, why did it not expressly say so by adding “logging company” to the expression, “sawmill, lumber or timber company”? Everyone in this state knows that one working in the woods is a logger, and that the business of a logging company is the felling of timber and cutting it into logs. The other conflicting idea is, why should the legislature give this additional lien and relief to one manufacturing lumber out of logs and refuse to give it to one manufacturing logs out of felled timber, and thus, apparently without reason, show a preference for one class of labor over the other?
*284I have concluded, however, that the legislature by this act intended to give the extra lien and relief to a person engaged in what is commonly known in this state as logging. The opinion of Judge Tolman lays stress on the words “timber company”, and concludes that those words include a logging company. To my mind the words “lumber company” much more nearly embrace the idea of a logging company. If we look entirely to the local use of the words “lumber company”, it may be questionable whether the idea of logging is included within them. But generally in the United States the word “lumbering” means logging, as distinguished from converting the logs into the finished product. Webster’s International Dictionary defines lumbering as “the business of cutting or getting timber or logs from the forest for lumber”, and the word “lumber”, used as a verb, as “to cut logs in the forest or prepare timber for market”, and “lumberer” as one “employed in lumbering, cutting and getting logs from the forest for lumber.” If, therefore, the words “lumber company”, used in the statute, are given their broad meaning, they easily include the felling of trees in the forest and converting them into logs. I therefore concur in the opinion of Judge Tolman.